By the Court.
By the 407th section of the code of civil' procedure, when the plaintiff in an action dies, and his-right has passed to his heirs or devisees, who could support the action if brought anew, the revivor must be in their names. By analogy, we have no hesitation in saying this provision is applicable to proceedings in error. It follows-that the court erred in ordering the revivor in the name of the administrator. The right of Bohm, upon his death, passed to his heirs or devisees, and they alone could support the proceeding in error, if brought anew. The judgment must be reversed, and the cause remanded to the common pleas for further proceedings.

Judgment accordingly.